Case 2:17-cv-11910-MAG-DRG ECF No. 457-14 filed 10/23/18   PageID.11604   Page 1 of
                                      2




        EXHIBIT 1-12
                HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-14 filed 10/23/18                         PageID.11605           Page 2 of
                                      2




                                        Removal Issues Concerning Iraq

  Current state of play:

  ERO has classified Iraq as an uncooperative country regarding their compliance with ICE/ERO's attempts
  to procure travel documents (TDs) for Iraqi nationals who have been ordered removed from the U.S.
  Due to the lack of cooperation from the Iraq Embassy, Washington, D.C. on this issue, ERO and the
  Department of State developed a strategy to request approval for final order cases directly from
  Baghdad. In February 2017, ERO received confirmation from the U.S. Embassy in Baghdad that Iraqi
  officials have approved the acceptance of a Special High Risk Charter flight containing eight Iraqi
  detainees. These cases will be removed without the need of TDs. ERO intends for this removal flight to
  occur in March 2017. At this point ERO does not have a repeatable process in place regarding the
  removal of Iraqi nationals with final orders.

  Asks from the Government of Iraq:

  •   That Iraq issue TDs to Iraqis who are subject to final orders of removal within 30 days of the
      TD request. This is accepted International standard promulgated by the International Civil
      Aviation Organization (ICAO), and Iraq is a member state of ICAO.
  •   That Iraq provides a written response as to why a travel document will not be issued in the 30 day
      time frame for each pending travel document request.
  •   That Iraq accept all of their nationals regardless of their status when they entered the U.S. The
      Embassy and Consulate has previously failed to issue for individuals who had informed them that
      they entered as a refugee or had claimed asylum.
  •   To expedite the verification process the Government of Iraq will interview all Iraqi nationals who are
      not in possession of an original or photocopies of Iraqi documents such as passport, driver's license
      etc.
  •   Immediately issue travel documents for the 16 detained cases that are pending travel document
      issuance.
  •   There are currently 960 non-detained final order Iraqis. Each month going forward Iraq will issue
      travel documents for 100 of these cases until the backlog is resolved.
  •   Iraq will accept large frame Special High Risk Charter flights to affect the removal of these cases.
  •   Once the detained and non-detained backlog is resolved Iraq will continue to issue travel document
      within 30 days of the request, interview detainees as needed and allow charter flights as needed.




                                                  ICE - 0271069
